DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-12 and 16 are objected to because of the following informalities:  
In claim 11, line 5, and claim 16, line 5, the recitation of “s” should be changed to “a”, for clarity.  

In claim 11, line 4, and claim 16, line 4, the recitation of “the array of copper thermal pads” should be changed to “the array of conductive thermal pads”, for clarity

In claim 12, line 2, the recitation of “though” should be changed to “through”, for clarity.
Appropriate correction is required.

Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the underfill" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear where the underfill is located.

Claim 16, lines 7-8, the limitation “a heat spreading structure … with the thermal vias” is almost identical or duplicated the limitation at lines 4-6.  It is unclear whether these limitations are the same or different heat spreading structures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,227,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-16 of the instant application are encompassed by claims 1-14 of U.S. Patent No. 11,227,846.

Instant Application No. 17/549901
Claim 1
U.S. Patent No. 11,227,846
Claim 1
A semiconductor package comprising:
           a base comprising an upper surface and a lower surface that is opposite to the upper surface;
	a radio-frequency (RF) module embedded near the upper surface of the base;
	an integrated circuit (IC) die mounted on the lower surface of the base in a flip-chip manner so that a backside of the IC die is available for heat dissipation;
	a plurality of conductive structures disposed on the lower surface of the base and arranged around the IC die; and
            a metal thermal interface layer comprising a backside metal layer that is in contact with the backside of the IC die, and a solder paste conformally printed on the backside metal layer.

A semiconductor package comprising:
           a base comprising an upper surface and a lower surface that is opposite to the upper surface;
	a radio-frequency (RF) structure embedded near the upper surface of the base;
	an integrated circuit (IC) die mounted on the lower surface of the base in a flip-chip manner so that a backside of the IC die is available for heat dissipation;
	a plurality of conductive structures disposed on the lower surface of the base and arranged around the IC die;
            a metal thermal interface layer comprising a backside metal layer that is in direct contact with the backside of the IC die, and a solder paste conformally printed on the backside metal layer; and
             a print circuit board (PCB) having an upper surface directly facing the lower surface of the base, wherein the PCB comprises an array of conductive thermal  pads on the upper surface of the PCB, a plurality of thermal vias within the PCB under the array of copper thermal pads, a heat spreading structure mounted onto a lower surface of the PCB, wherein the heat spreading structure is in thermal contact with the plurality of thermal vias, wherein the array of conductive thermal pads comprises slits between the thermal pads and the slits are filled with the solder paste.


Regarding claim 2, as similarly described above, claim 2 of U.S. Patent No. 11,227,846 discloses the RF module comprises a top antenna layer and a bottom antenna layer spaced apart from the top antenna layer, and at least one dielectric layer interposed between the top antenna and the bottom antenna layer.

Regarding claim 3, as similarly described above, claim 3 of U.S. Patent No. 11,227,846 discloses the backside metal layer comprises Au.

Regarding claim 4, as similarly described above, claim 4 of U.S. Patent No. 11,227,846 discloses the solder paste comprises lead-free solder comprising tin, copper, silver, bismuth, indium, zinc, or antimony.

Regarding claim 5, as similarly described above, claim 5 of U.S. Patent No. 11,227,846 discloses the base comprises metal traces and vias for interconnection.

Regarding claim 6, as similarly described above, claim 6 of U.S. Patent No. 11,227,846 discloses the conductive structures are electrically connected to the RF module of the base through the metal traces and vias.

Regarding claim 7, as similarly described above, claim 7 of U.S. Patent No. 11,227,846 discloses the IC die is an RFIC die.

Regarding claim 8, as similarly described above, claim 8 of U.S. Patent No. 11,227,846 discloses the package further comprising an underfill disposed in a gap between the IC die and the lower surface of the base.

Regarding claim 9, as similarly described above, claim 9 of U.S. Patent No. 11,227,846 discloses a combine thickness of an underfill, the IC die, and the metal thermal interface layer is substantially equal to a ball height of the solder balls measured from the lower surface of the base.

Regarding claim 10, as similarly described above, claim 10 of U.S. Patent No. 11,227,846 discloses the solder paste is thicker than the backside metal layer.

Regarding claims 11 and 16, as similarly described above, a combination of claims 1 and 11 of U.S. Patent No. 11,227,846 discloses a print circuit board (PCB) having an upper surface directly facing the lower surface of the base, wherein the PCB comprises an array of conductive thermal  pads on the upper surface of the PCB, a plurality of thermal vias within the PCB under the array of copper thermal pads, a heat spreading structure mounted onto a lower surface of the PCB, wherein the heat spreading structure is in thermal contact with the plurality of thermal vias, a semiconductor package mounted on the array of conductive thermal pads.

Regarding claim 12, as similarly described above, claim 12 of U.S. Patent No. 11,227,846 discloses the plurality of thermal vias comprises plated through holes.

Regarding claim 13, as similarly described above, claim 13 of U.S. Patent No. 11,227,846 discloses the heat spreading structure comprises a heat sink.

Regarding claim 14, as similarly described above, claim 14 of U.S. Patent No. 11,227,846 discloses the solder paste is in direct contact with the array of conductive thermal pads.

Regarding claim 15, as similarly described above, claim 1 of U.S. Patent No. 11,227,846 discloses the array of conductive thermal pads comprises slits between the thermal pads and the slits are filled with the solder paste. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 2016/0049723) in view of Otremba et al. (US 2020/0006187).
Baks et al. discloses, as shown in Figures, a semiconductor package comprising:
	a base (110) comprising an upper surface and a lower surface that is opposite to the upper surface;
	a radio-frequency (RF) module (100, antenna package) embedded near the upper surface of the base;
	an integrated circuit (IC) die (130) mounted on the lower surface of the base in a flip-chip manner so that a backside of the IC die is available for heat dissipation;
	a plurality of conductive structures (180) disposed on the lower surface of the base and arranged around the IC die; and
	a metal thermal interface layer (132) in direct contact with the backside of the IC die.
Baks et al. does not disclose the thermal interface layer comprising a backside meal layer that is in direct contact with the backside of the IC die and a solder paste conformally on the backside metal layer.  However, Otremba et al. discloses a semiconductor package including the metal thermal interface comprising a backside metal layer (236) that is in direct contact with the backside of the IC die and a solder paste (122) conformally formed on the backside metal layer.  Note Figueres of Otremba et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the thermal interface layer of Baks et al. comprising a backside meal layer that is in direct contact with the backside of the IC die and a solder paste conformally formed on the backside metal layer, such as taught by Otremba et al. in order to further provide a better and reliable mechanical and thermal connection.
Note that the term “printed” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 2, Baks et al. and Otremba et al. disclose the RF module comprises a top antenna layer (124, 124-1 … 124-4) and a bottom antenna layer (112, 112-1 … 112-4) spaced apart from the top antenna layer, and at least one dielectric layer (122, cavity, air) interposed between the top antenna layer and the bottom antenna layer [0022].

Regarding claim 3, Baks et al. and Otremba et al. disclose all of the claimed limitaions except material of the backside metal layer.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the backside metal layer of Baks et al. and Otremba et al. having the material as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 4, Baks et al. and Otremba et al. disclose the solder paste comprises lead-free solder comprising tin, copper, silver, bismuth, indium, zinc, or antimony [0072].

Regarding claim 5, Baks et al. and Otremba et al. disclose the base comprises metal traces and vias for interconnection [Figures].

Regarding claim 6, Baks et al. and Otremba et al. disclose the conductive structures are electrically connected to the RF module of the base through the metal traces and vias [Figures].

Regarding claim 7, Baks et al. and Otremba et al. disclose the IC die is an RFIC die [0019].

Regarding claim 10, Baks et al. and Otremba et al. do not disclose the solder paste is thicker than the backside metal layer.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

	
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 2016/0049723) in view of Otremba et al. (US 2020/0006187) and further in view of Doan et al. (US 2008/0291115).
Regarding claim 8, Baks et al. and Otremba et al. disclose the claimed invention including the semiconductor package as explained in the above rejection.  Baks et al. and Otremba et al. do not disclose an underfill disposed in a gap between the IC die and the lower surface of the base.  However, Doan et al. discloses a semiconductor package comprising an underfill (149) disposed in a gap between the IC die and the lower surface of the base.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor package of Baks et al. and Otremba et al. comprising an underfill disposed in a gap between the IC die and the lower surface of the base, such as taught by Doan et al. in order to further improve the bonding between the IC die and the base.

Regarding claim 9, Baks et al. and Otremba et al. disclose the claimed invention including the semiconductor package as explained in the above rejection.  Baks et al. and Otremba et al. do not disclose an underfill disposed in a gap between the IC die and the lower surface of the base so that a combined thickness of the underfill, the IC die, and the thermal interface layer is substantially equal to a ball height of the solder balls measured from the lower surface of the base.  However, Doan et al. discloses a semiconductor package comprising an underfill (149) disposed in a gap between the IC die and the lower surface of the base so that a combined thickness of the underfill, the IC die, and the thermal interface layer is substantially equal to a ball height of the solder balls measured from the lower surface of the base.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor package of Baks et al. and Otremba et al. comprising an underfill disposed in a gap between the IC die and the lower surface of the base so that a combined thickness of the underfill, the IC die, and the thermal interface layer is substantially equal to a ball height of the solder balls measured from the lower surface of the base, such as taught by Doan et al. in order to further improve the bonding between the IC die and the base.

Claim(s) 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 2016/0049723) in view of Otremba et al. (US 2020/0006187) and further in view of Umezawa (PN 5,990,550).
Regarding claims 11 and 16, Baks et al. and Otremba et al. disclose the claimed invention including the semiconductor package as explained in the above rejection.  Baks et al. and Otremba et al. further disclose a printed circuit board assembly comprising:
	a print circuit board (PCB, 140) having an upper surface directly facing the lower surface of the base, a heat spreading structure (150) mounted onto a lower surface of the PCB, wherein the heat spreading structure is in thermal contact with the plurality of thermal vias; and
	a semiconductor package (100,130) according to claim 1 mounted on the PCB.  
Baks et al. and Otremba et al. do not disclose an array of conductive thermal pads on the upper surface of the PCB.  However, Umezawa discloses a print circuit board comprising an array of conductive thermal pads (5a) on the upper surface of the PCB.  Note Figures of Umezawa.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the PCB of Baks et al. and Otremba et al. comprising an array of conductive thermal pads on the upper surface of the PCB, such taught by Umezawa in order to further improve the thermal contact between the thermal interface material and the plurality of thermal vias.

Regarding claim 12, Baks et al., Otremba et al. and Umezawa disclose the plurality of thermal vias (142) comprises plated through holes.

Regarding claim 13, Baks et al., Otremba et al. and Umezawa disclose the heat spreading structure comprises a heat sink.

Regarding claim 14, Baks et al., Otremba et al. and Umezawa disclose the solder paste is in direct contact with the array of conductive thermal pads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897